 



EXHIBIT 10(ii)(an)

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

     This Agreement amends that certain Employment Agreement dated August 1,
1999, as amended, (“Employment Agreement”) between J. C. Penney Company, Inc and
J. C. Penney Corporation, Inc., each a Delaware corporation, (“Employer”) and
Vanessa Castagna (“Employee”), and shall be effective as of November 9, 2004.

     Section 2 of the Employment Agreement is further amended by deleting the
paragraphs added by the Second Amendment to Employment Agreement effective as of
July 15, 2004 and adding the following paragraphs to Section 2 in place of the
deleted paragraphs:

Notwithstanding any other provision of the Employment Agreement, if on or before
October 1, 2004, Employee is not advised of the Employer’s intention in writing
to negotiate and enter into a new employment agreement mutually satisfactory to
Employer and Employee, Employee may voluntarily elect to terminate her
employment without Cause, in which case the Employer will pay or provide to her
two years of Grand Total Earnings, a current fiscal year bonus under the Comp
Plan as described below, and the other payments and benefits provided for in
Section 7.5(i) other than the severance payment described in clause (4) of said
Section 7.5(i) and other than the Prorated Bonus described in clause (1) of
Section 7.5(i). Payments due shall be paid as provided in Section 7.5(ii),
except that such portion of the severance payment payable as Base Salary shall
continue to be payable on a monthly basis, and Comp Plan payments shall be paid
at the normal scheduled times in March of each year in the amount of (A) in the
case of the fiscal year ending January 29, 2005, the actual award payable and
(B) in the case of subsequent fiscal years, the lesser of (i) 100 percent of the
target award, or (ii) the actual award payable, in the case of each of (A) and
(B), as if Employee had remained employed. The Comp Plan payments will be
determined or calculated in the same manner (utilizing an incentive percentage
equal to 88.25% of Employee’s annual salary) as they were for Employee’s bonuses
paid under the Comp Plan for the last two fiscal years of Employer. Payments of
salary to and including January 31, 2005 and the March 2005 Comp Plan payment
shall not be subject to reduction for payments received by Employee from another
employer. However, beginning February 1, 2005 and until November 30, 2006,
monthly salary payments and future Comp Plan payments shall be subject to
reduction after giving effect to the payments received by the Employee from
another employer as provided in the next succeeding paragraph. The
noncompetition agreement contained in Section 10.3 shall not apply in case the
Employee makes the above election. The Employee shall as soon as practical after
receipt of the Employer’s written intention to enter into a new employment
agreement begin negotiation of a new employment agreement. If no such written
intention has been received by October 1, 2004, Employee shall have until
November 14, 2004 to make the above election by written notice to Employer. If
Employee makes the above election, on or before

Page 1 of 2

 



--------------------------------------------------------------------------------



 



November 14, 2004, Employee shall be vested in all of Employee’s retirement
benefits and all restricted stock and options (except for the July 19, 2002
grant if not exercised and the March 1, 2004 grant) granted to Employee and
shall be deemed to be involuntarily terminated for purposes of the August 1,
1999 option grants. If the Employee’s employment terminates on or prior to
November 14, 2004 pursuant to Section 7.4, the Employee will be treated for all
purposes under this Agreement as if Employee had voluntarily terminated
employment pursuant to the foregoing provisions of this paragraph. If the
Employee takes no action to either negotiate a new employment agreement or make
the above election, the Employee shall become an employee at will after
November 14, 2004.

For purposes of the preceding paragraph, Employer and Employee agree that
Employer’s obligation to pay two years of Grand Total Earnings shall terminate
on the date after January 31, 2005 that Employee enters into employment with
another employer, except that Employee shall be entitled to receive payments for
the remainder of such period between January 31, 2005 and ending on November 30,
2006 for any difference between Grand Total Earnings determined as provided in
the preceding paragraph and total cash earnings (i.e., the sum of salary and
annual cash incentive compensation payable at target) paid or payable by the new
employer for such period. The Employee will report to the Employer any such cash
earnings actually earned or to be received by the Employee. The Employee will
promptly advise Employer when Employee enters into employment with another
employer.

     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the date and year first above written.

              J. C. PENNEY COMPANY, INC.
 
       

  By   /s/ Gary L. Davis

       

      Gary L. Davis

      Executive V.P. – Chief Human Resource &


      Administration Officer
 
            J. C. PENNEY CORPORATION, INC.
 
       

  By   /s/ Gary L. Davis

       

      Gary L. Davis

      Executive V.P. – Chief Human Resource &

      Administration Officer
 
            /s/ Vanessa Castagna      

           Vanessa Castagna

Page 2 of 2

 